— In an action for an accounting, (1) defendant Rubenstein appeals (a) from an interlocutory judgment of the Supreme Court, Westchester County (Rosenblatt, J.), entered October 26, 1983, which, upon granting summary judgment, directed an accounting in favor of all parties, and (b) as limited by his brief, from so much of an order of the same court, dated November 4,1983, as, upon reargument, adhered to its original determination and (2) defendant Aurnou appeals from a further order of the same court (Ferraro, J.), entered January 10,1984, which directed that he furnish a bill of particulars in the same action. 11 Appeal from the interlocutory judgment dismissed, without costs or disbursements. That appeal was superseded by the order dated November 4,1983, which was made on reargument, f Order dated November 4, 1983, affirmed insofar as appealed from, and order entered January 10,1984, affirmed, without costs or disbursements. No opinion. U The stays issued by this court in the above entitled matter, by orders dated January 20, 1984 and February 29, 1984, respectively, are vacated. Mollen, P. J., Gibbons, Weinstein and Rubin, JJ., concur.